           Case 1:20-cv-08251-ER Document 4 Filed 10/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWAKI KOMATSU,

                                  Plaintiff,
                                                                     20-CV-8251 (ER)
                      -against-
                                                                 ORDER OF SERVICE
 THE CITY OF NEW YORK, et al.,

                                  Defendants.

EDGARDO RAMOS, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. §§ 1983, 1985, and 1988,

as well as under New York State law, alleging that Defendants unlawfully prevented him from

attending two public meetings. By order dated October 7, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                           DISCUSSION

A.     Service on Named Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an
            Case 1:20-cv-08251-ER Document 4 Filed 10/08/20 Page 2 of 5




extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants City of New York; New York City

Police Department (NYPD) Inspector Howard Redmond; Mayor Bill de Blasio; former NYPD

Commissioner James O’Neill; NYPD Detective Nicholas Mason, Shield #6995; NYPD Officer

Baez, Shield # 5984; NYPD Officer Hansen, Shield #4028; NYPD Lieutenant Ralph Nieves;

Nick Gulotta; Jessica Ramos; Marco Carrion; Cyrus R. Vance, Jr.; and Lawrence Byrne, Jr.

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the NYPD to identify “NYPD Officer John Doe 1 10/4/17,”

“NYPD Officer John Doe 2, 10/4/17,” “John Doe 2 10/4/17,” and “DA John Doe Bodyguard.”

It is therefore ordered that the New York City Law Department, which is the attorney for and

agent of the NYPD, shall ascertain the identities of these John Doe Defendants whom Plaintiff

                                                   2
            Case 1:20-cv-08251-ER Document 4 Filed 10/08/20 Page 3 of 5




seeks to sue here and the addresses where these defendants may be served. The New York City

Law Department shall provide this information to Plaintiff and the Court within sixty days of the

date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

complaint. An Amended Complaint form that Plaintiff should complete is attached to this order.

Once Plaintiff has filed an amended complaint, the Court will screen the submission and, if

necessary, issue an order directing the Clerk of Court to complete the USM-285 forms with the

addresses for the named John Doe defendants and deliver all documents necessary to effect

service to the U.S. Marshals Service.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for the City of New York, Redmond, Mayor de Blasio, O’Neill, Mason, Baez, Hansen,

Nieves, Gulotta, Ramos, Carrion, Vance, and Byrne, issue summonses, and deliver all documents

necessary to effect service to the U.S. Marshals Service. The Clerk of Court is also directed to

mail a copy of this order and the complaint to the New York City Law Department at: 100

Church Street, New York, NY 10007. An Amended Complaint form is attached to this order.

SO ORDERED.

 Dated:    October 8, 2020
           New York, New York

                                                             EDGARDO RAMOS
                                                           United States District Judge



                                                  3
Case 1:20-cv-08251-ER Document 4 Filed 10/08/20 Page 4 of 5




          DEFENDANTS AND SERVICE ADDRESSES

  City of New York
  100 Church Street
  New York, NY 10007

  NYPD Inspector Howard Redmond
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Lieutenant Ralph Nieves
  Tax # 902104
  New York Police Department
  1 Police Plaza
  Room 110C
  New York, NY 10038

  Mayor Bill de Blasio
  City Hall
  New York, NY 10007

  Jessica Ramos
  City Hall
  New York, NY 10007

  Nick Gulotta
  City Hall
  New York, NY 10007

  Marco Carrion
  City Hall
  New York, NY 10007

  James O’Neill, former NYPD Commissioner
  New York Police Department
  1 Police Plaza
  Room 110C
  New York, NY 10038

  NYPD Detective Nicholas Mason, Shield #6995
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  NYPD Officer Baez, Shield # 5984
  NYC Mayor Security Detail
Case 1:20-cv-08251-ER Document 4 Filed 10/08/20 Page 5 of 5




  City Hall
  New York, NY 10007

  NYPD Officer Hansen, Shield #4028
  NYC Mayor Security Detail
  City Hall
  New York, NY 10007

  Cyrus R. Vance, Jr.
  Manhattan District Attorney
  One Hogan Place
  New York, NY 10013

  Lawrence Byrne, Jr.
  Office of the Deputy Commissioner
  One Police Plaza, Room 1320
  New York, NY 10038
